Citation Nr: 1618247	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  13-21 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in August 2006, September 2007, and October 2007 rating decisions that denied service connection for low back pain.  

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for low back pain and, if so, whether service connection for a low back disorder, to include as secondary to service-connected right ankle disability, is warranted. 

3.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a left ankle disorder, to include as secondary to service-connected right ankle disability.  

4.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for bilateral carpal tunnel syndrome (CTS) and, if so, whether service connection is warranted. 

5.  Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD), claimed as due to an undiagnosed illness. 

6.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety. 

7.  Entitlement to service connection for tension headaches.

8.  Entitlement to service connection for a left knee disorder, to include as secondary to service connected right ankle disability. 

9.  Entitlement to service connection for a right foot disorder, to include as secondary to service connected right ankle disability. 

10.  Entitlement to an initial compensable rating prior to November 3, 2010 and in excess of 10 percent thereafter for pseudofolliculitis barbae (PFB). 

11.  Entitlement to an initial rating in excess of 10 percent for right ankle sprain.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and P.C.


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from June 1974 to June 1978 and in the Arkansas Air National Guard from October 2002 to August 2003.  The Veteran performed additional inactive service in the Arkansas Army and Air National Guard during the period from January 1986 to December 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which granted service connection for right ankle sprain with an initial 10 percent rating, effective April 6, 2010, and PFB with an initial noncompensable rating, effective April 6, 2010 and a 10 percent rating, effective November 3, 2010.  The RO also declined to reverse or revise on the basis of CUE August 2006, September 2007, and October 2007 rating decisions that denied service connection for low back pain, declined to reopen claims for service connection for left ankle and low back disorders, and reopened the claim for service connection for bilateral CTS but denied service connection on the merits.  The RO denied also service connection for all other claims captioned above.  

In a July 2013 statement of the case, the RO reopened the claims for service connection for low back disorder and for CTS, but denied service connection on the merits.  

The Veteran and P.C. testified at a Board video-conference hearing before the undersigned Veterans Law Judge in October 2015.  A transcript of the hearing is associated with the record.  Additional evidence was submitted by the Veteran during the hearing.  As the Veteran's substantive appeal was received in August 2013, a waiver of Agency of Original Jurisdiction (AOJ) consideration of the evidence is not required.  38 U.S.C.A. § 7105 (e) (West 2014).  Furthermore, the undersigned held the record open for 60 days for additional evidence; however, to date, none has been received.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The issues of entitlement to service connection for low back and left knee disorders and a higher initial rating for right ankle sprain are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In final decisions issued in August 2006, September 2007, and October 2007, the RO denied the Veteran's claim of entitlement to service connection for low back pain.

2.  The correct facts as they were known at the time of the August 2006, September 2007, and October 2007 rating decision were before the RO, and the statutory or regulatory provisions extant at that time were correctly applied.

3.  The RO's August 2006, September 2007, and October 2007 rating decisions that denied service connection for low back pain were consistent with, and reasonably supported by, the evidence then of record and the existing legal authority, and do not contain an error which, had it not been made, would have manifestly changed the outcome of the claim.

4.  In a final decision issued in October 2007, the RO denied the Veteran's claim of entitlement to service connection for a left ankle disorder and bilateral CTS.

5.  Evidence added to the record since the final October 2007 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claims for service connection for low back pain and bilateral CTS. 

6.  Evidence added to the record since the final October 2007 rating decision is cumulative of the evidence of record at the time of the decision, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim for service connection for a left ankle disorder.    

7.  Bilateral CTS is not shown to be causally or etiologically related to any disease, injury, or incident in service.   

8.  A gastrointestinal disorder, which has been attributed to a known clinical diagnosis of GERD, is not shown to be causally or etiologically related to any disease, injury, or incident in service.   

9.  At no time during the pendency of the claim does the Veteran have a current diagnosis of an acquired psychiatric disorder, to include PTSD and anxiety, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.

10.  Tension headaches are not shown to be causally or etiologically related to any disease, injury, or incident in service.   

11.  At no time during the pendency of the claim does the Veteran have a current diagnosis of a right foot disorder and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.

12.  Prior to November 3, 2010, the Veteran's PFB manifested as a post-shaving rash covering an area of less than 5 percent of the entire body or exposed areas affected, with no more than topical therapy required during a12-month period, and did not result in disfigurement, scarring, or functional impairment. 

13.  From November 3, 2010, the Veteran's PFB manifests as a post-shaving rash covering an area of at least 5 percent but not greater than 20 percent of the exposed area, with no more than topical therapy required during a12-month period, and does not result in disfigurement, scarring, or functional impairment.


CONCLUSIONS OF LAW

1.  The August 2006, September 2007, and October 2007 rating decisions that denied service connection for low back pain are final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006), (2007) [(2015)].

2.  The August 2006, September 2007, and October 2007 rating decisions that denied service connection for low back pain were not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2015).

3.  The October 2007 rating decision that denied service connection for a left ankle disorder and bilateral CTS is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007) [(2015)].

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for low back pain.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015). 

5.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a left ankle disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015). 

6.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral CTS.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

7.  The criteria for entitlement to service connection for bilateral CTS are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 

8.  The criteria for service connection for gastrointestinal disorder, to include GERD, are not met.  38 U.S.C.A. §§ 1110, 1131, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015). 

9.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD and anxiety, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2015). 

10.  The criteria for service connection for tension headaches are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 

11.  The criteria for service connection for right foot disorder are not met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

12.  The criteria for an initial compensable rating prior to November 3, 2010 and in excess of 10 percent thereafter for pseudofolliculitis barbae are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7813-7806 (2015).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.

In VAOPGCPREC 6-2014, VA's General Counsel recognized that, in Kent, supra,  the Court held that, upon receipt of a claim to reopen, VA must "look at the bases for the denial in the prior decision and . . . [provide] a notice letter that describes what evidence would be necessary to substantiate th[e] element or elements ... that were found insufficient in the previous denial."  However, it was further noted that, such holding in Kent, which required VA to provide case-specific notice upon receipt of a claim to reopen, is inconsistent with the subsequent Federal Circuit decisions in Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009), and Wilson v. Mansfield, 506 F.3d 1055, 1059 (Fed. Cir. 2007), holding that section 5103(a)(1) is satisfied by "generic notice," i.e., notice that "identif[ies] the information and evidence necessary to substantiate the particular type of claim being asserted" by a claimant and rejecting the argument that the statute requires specific notice of missing evidence with respect to a particular claim.  Further, subsequent to Kent, Congress revised 38 U.S.C. § 5103(a) in Public Law 112-154 to authorize VA to provide notice under that section before VA receives the claim, such as by including the notice on standard application forms. Under the Federal Circuit's precedents and the revision made by Public Law 112-154,38 U.S.C. 
§ 5103(a)(1) cannot be construed to require notice tailored to the facts or circumstances of an individual claim.  

Therefore, VA's General Counsel determined that Kent is no longer controlling insofar as it construed former 38 U.S.C. § 5103(a) to require that VA provide such case-specific notice to a claimant who has filed an application to reopen a previously denied claim and, pursuant to 38 U.S.C. § 5103(a)(1), upon receipt of a claim to reopen a previously denied claim, VA is not required to provide notice of the information and evidence necessary to substantiate the particular factual element or elements that were found insufficient in the previous denial of the claim.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

As a preliminary matter, the Board finds that the VCAA is not applicable to the Veteran's claim of CUE in the August 2006, September 2007, and October 2007 rating decisions as a matter of law. See Baldwin v. Principi, 15 Vet. App. 302   (2001) (holding VCAA does not apply to RO CUE claims).  Regulations and legal precedents establish that a review for CUE is only upon the evidence of record at the time the decision was entered (with exceptions not applicable in this matter). See Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 240 F.3d 1348   (Fed. Cir. 2001) (affirming the Court's interpretation of 38 U.S.C.A. § 5109A  that RO CUE must be based upon the evidence of record at the time of the decision).  Nevertheless, in correspondence in April 2010, the RO explained the criteria for a motion for reversal or revision of a final RO decision on the basis of CUE. 

Additionally, with regard to the Veteran's application to reopen his claim of entitlement to service connection for a left ankle disorder, an April 2010 letter, sent prior to the January 2011 rating decision, advised him that such claim had been previously denied, the definition of new and material evidence, and the evidence and information necessary to substantiate his underlying service connection claim.  Such letter further informed him of his and VA's respective responsibilities in obtaining such evidence and information as well as the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Similarly, with regard to the Veteran's service connection claims adjudicated herein, April 2010 and May 2010 letters, sent prior to the initial unfavorable decision issued in January 2011, advised the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Regarding the claim for a higher initial rating for PFB, the RO granted service connection for such disability in the January 2011 decision.  Thereafter, the Veteran appealed with regard to the propriety of the initially assigned ratings.  VCAA notice is not required for this downstream issue.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  "The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for PFB was granted and initial ratings were assigned in the January 2011 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).         

Relevant to the duty to assist, the Veteran's service treatment records from his Marine Corps service, a single National Guard periodic examination report, military clinic pre-deployment screening records, and personnel records for both periods of active service have been obtained and considered.  Also of record are post-service VA and identified private treatment records.  Despite multiple requests to the National Personnel Records Center and the Veteran's former Air National Guard unit, additional service treatment records from his active duty service in 2002-03 could not be obtained.  The Veteran was notified in correspondence in June 2006 and October 2010 and provided an opportunity to obtain or submit any records in his possession.  None have been received.  The Board acknowledges that in this case there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

Additionally, the Veteran was afforded VA examinations in June, July, October, November, and December 2010, and October 2014 to evaluate his skin, multiple orthopedic, and mental health disorders.  The Board finds that the VA examinations are adequate because, as discussed below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and provide detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the Veteran has not asserted, and the evidence does not show, that his PFB symptoms have materially worsened since the most recent October 2014 evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's service connection and initial rating claim and no further examinations are necessary.

The Veteran has not been provided a VA examination for chronic headaches.  VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold. McLendon, 20 Vet. App. at 83.  As will be discussed further herein, in this case, there is competent evidence of a current disability of headaches, but there is no credible evidence of an event, injury, or disease on active service or an indication that the later onset of the disorder may be associated with any aspect of service.  Therefore, the criteria for a VA examination are not met. 

The Board also notes that the Veteran has not been provided with a VA examination with regard to his left ankle; however, the VCAA and its implementing regulations include clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who attempts to reopen a previously denied claim.  See 38 C.F.R. § 3.159(c)(1),(2) and (3).  Such assistance includes obtaining service records, records in the custody of a Federal agency, and private records adequately identified by the claimant, but, prior to reopening a claim, there is no duty to obtain a VA medical examination or opinion.  As the Veteran's claim is not reopened herein, there is no obligation on the part of VA to provide a medical examination or opinion in connection with his appeal. 

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in October 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the October 2015 hearing, the undersigned Veterans Law Judge noted the issues on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected PFB was solicited, to include the type and frequency of the symptoms he experiences, as well as the impact such has on his daily life and employment.  The Veteran also testified as to the onset and etiology of his headaches, gastrointestinal, neurological, mental health, and other orthopedic symptoms and disorders.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the undersigned Veterans Law Judge suggested the submission of evidence and opinions from the Veteran's medical care providers that had not already been identified or obtained and held the record open for an additional 60 days for such evidence; however, to date, none has been received.  Furthermore, the hearing discussion did not reveal any outstanding evidence referable to the claims decided herein.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  CUE Motion

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

In the instant case, the Board finds that the August 2006, September 2007, and October 2007, rating decisions that denied the Veteran's claim of entitlement to service connection for low back pain are final.  In this regard, in August 2006, the RO, in part, denied service connection for low back pain.  At that time, the record included and the RO considered Marine Corps and Air National Guard treatment records described above and private primary care records dated from July to November 2005.  The RO noted that the Veteran failed to appear for an examination of his lower back.  The Veteran was advised of the decision and his appellate rights.  However, he did not enter a notice of disagreement as to such denial; rather, in March 2007, he submitted an application to reopen such claim.  Thereafter, the Veteran's claim was again denied in the September 2007 rating decision, and based on the receipt of  additional evidence referable to an unrelated claim, the RO again denied such claim in October 2007.  The Veteran was advised of such decisions and his appellate rights; however, no further communication regarding his claim of entitlement to service connection for a low back disorder was received until April 2010, when VA received his application to reopen such claim.

Consequently, the August 2006, September 2007, and October 2007 rating decisions that denied service connection for low back pain are final.  38 U.S.C.A. 
§ 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006), (2007) [(2015)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for low back pain was received prior to the expiration of the appeal period stemming from the August 2006, September 2007, and October 2007 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

The Board also notes that, under 38 C.F.R. § 3.156 (c), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section, which pertains to new and material evidence.  In the instant case, the Board observes that, since the issuance of the foregoing decisions, the RO received service personnel records for Marine Corps service from 1974-78 and for National Guard service from 2002-03.   However, the Board finds that such newly received service personnel records are not relevant to the previously decided issue as they duplicate personnel records already of record and refer only to the Veteran's duty assignments and occupation.  The records do not address any events, symptoms, or treatment for his low back.  Therefore, reconsideration of the claim based on receipt of additional service department records is not warranted. 

Consequently, as the August 2006, September 2007, and October 2007 rating decisions are final, such will be accepted as correct in the absence of clear and unmistakable error.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105.

In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Furthermore, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that exited at the time of the prior adjudication in question. Id.   Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993). 

Furthermore, clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts. It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo, supra. 

Breach of duty to assist in development of the claim cannot serve as a basis for claiming CUE.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

Where evidence establishes CUE, the prior decision will be reversed or amended. For the purpose of authorizing benefits, the rating decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104(a), 3.400(k). 

The Court has propounded a three-pronged test to determine whether CUE is present in a prior final determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. Damrel, supra. 

To raise a valid claim of CUE, the Veteran must state, with "some degree of specificity," what the error is and also provide "persuasive reasons" why the result would have been manifestly different but for the alleged error. An assertion that the adjudicators had "improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE."  Fugo, supra.  It must be remembered that there is a presumption of validity to otherwise final decisions, and that were such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

The following legal criteria were extant at the time of the August 2006, September 2007, and October 2007 RO decisions.  

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury or for aggravation of a preexisting injury or disease contracted in the line of duty during active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006), (2007).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Where a Veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder becomes manifest to a degree of 10 percent within one year from the date of termination of such service, the disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  As applicable in this case, arthritis is considered chronic diseases eligible for the presumption.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006), (2007).  

When a claimant fails to report of an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. 38 C.F.R. § 3.655 (b)(2006), (2007).  

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2006), (2007).  

In his April 2010 motion for reversal or revision of the decisions on the basis of CUE, the Veteran contended that he sustained a lower back injury service and that his claim was denied in  the error as the RO did not fully consider all medical records.  The Veteran did not indicate the date and nature of the injury or which medical records were not considered.  

Of record and considered by the RO in the decision in August 2006 were service treatment records from June 1974 to June 1978, a National Guard periodic physical examination report in May 2000, military clinic records in December 2002 and January 2003, and records of private medical care dated from July to November 2005.  The Veteran failed to report for a VA examination of the spine schedule in August 2006.  The RO noted that the Veteran had been treated for a lumbar muscle spasm in service in May 1978 that had resolved without follow-up, and that the Veteran returned to full duty.  A June 1978 discharge physical examination and a May 2000 Air National Guard examination were silent for any chronic low back symptoms.  The RO also noted that the pre-deployment military clinic records did not address back pain but the 2005 primary care records contained reports by the Veteran of occasional low back pain and stiffness.  There were no clinical examinations or imaging studies, and the diagnosis was "low back pain."   The RO denied service connection because the record showed only episodes of acute pain without clinical evidence of a current chronic back disability, citing 38 C.F.R. § 3.303.   

In March 2007, the Veteran submitted a new claim for service connection for lower back symptoms.  The Veteran submitted additional records of private medical care dated in March 2006 and April 2006 that did not address low back symptoms, diagnoses, or treatment.  In September 2007 and October 2007, the RO noted that, since the prior denial, no additional medical evidence referable to the Veteran's claim had been received and continued the denial of service connection on the basis that the low back pain and spasms he was treated for in 1978 were acute and resolved without residuals, and the evidence failed to show that he had a chronic disability of the spine that was incurred in or caused by his military service.      

The Board finds no CUE in the August 2006, September 2007 and October 2007 RO decisions that denied service connection for low back pain.  The RO considered all evidence of record at the time of such decisions, which included service treatment records, military clinic, and private treatment records.  There was evidence of acute episodes of muscle strain during service that resolved and were not reported or observed in two subsequent physical examinations.  There was no competent and credible evidence of record of the onset of a chronic disability during active service and only a report of low back pain in 2005, more than one year after active service, for which there was no clinical assessment or imaging studies of record.  The RO's factual determination that the Veteran did not have a chronic low back disorder that was incurred in service was supported by a plausible factual basis, to include the negative lay history provided at separation in 1978, during inactive National Guard service in 2000, and in the pre-deployment military clinic records.  Therefore, the Veteran's contention that not all available records were reviewed is without merit.  

Furthermore, the Veteran was offered but failed to appear for an examination in 2006, and any claimed breach of duty to assist in development of the claim by not obtaining a VA examination cannot serve as a basis for reversal or revision on the basis of CUE.  

Moreover, simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE.  Fugo, supra. Furthermore, clear and unmistakable error is not the mere misinterpretation of facts.  Oppenheimer, supra.

Therefore, based on the foregoing, the Board finds that correct facts as they were known at the time of the August 2006, September 2007, and October 2007 rating decision were before the RO, and the statutory or regulatory provisions extant at that time were correctly applied.  Moreover, such rating decisions were consistent with, and reasonably supported by, the evidence then of record and the existing legal authority, and do not contain an error which, had it not been made, would have manifestly changed the outcome of the claim.  Therefore, the Veteran's CUE motion is denied.

III.  Application to Reopen Previously Denied Claims

As previously noted, rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. 
§ 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

As discussed in the preceding section, the most recent denial of the Veteran's claim for service connection for low back pain was issued in October 2007. 

With regard to his left ankle disorder and CTS, rating decisions in September and October 2007 denied service connection for such disorders.  The RO considered the service treatment records from 1974 to 1978, a May 2000 National Guard physical examination, pre-deployment military clinic records, and private treatment records from July to November 2005.  In September 2007, the RO denied service connection for CTS and left ankle disorder because there was no competent evidence of either disorder during or after service.  However, the RO failed to address the private treatment records from July and November 2005 that showed a diagnosis of CTS and the use of wrist splints.  In October 2007, the RO received new and material evidence of neurological testing performed in April 2006 that also showed a diagnosis of CTS.  Later in October 2007, the RO reviewed the new evidence and acknowledged that the record showed that the Veteran had experienced symptoms of CTS for two years prior to the April 2006 testing but found that the disorder manifested after service.   

In October 2007, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claim of entitlement to service connection for a left ankle disorder or CTS was received until April 2010, when VA received his application to reopen such claims. Therefore, the October 2007 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2007) [(2015)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b); however, such regulation is inapplicable as no evidence pertaining to the Veteran's claims for service connection for a left ankle disorder or CTS was received prior to the expiration of the appeal period stemming from the October 2007 rating decision.  See also Bond, supra; Roebuck, supra; Muehl, supra.

The Board has considered the applicability of 38 C.F.R. § 3.156(c) with regard to the Veteran's left ankle disorder and CTS as additional service personnel records for Marine Corps service from 1974-78 and for National Guard service from 2002-03 were received subsequent to the October 2007 rating decision.  However, the Board finds that such newly received service personnel records are not relevant to the previously decided issues as they duplicate personnel records already of record and refer only to the Veteran's duty assignments and occupation.  The records do not address any events, symptoms, or treatment for his left ankle or arms/wrists/hands.  Therefore, reconsideration of the claims based on receipt of additional service department records is not warranted.  

Consequently new and material evidence is necessary to reopen the Veteran's previously denied claims of service connection for low back pain, a left ankle disorder, and CTS.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

In evaluating an application to reopen a claim for service connection, the Board examines the evidence submitted since the last final disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the October 2007 rating decision, the RO received the following evidence:  service personnel records for Marine Corps service from 1974-78 and for National Guard service from 2002-03; a listing of  prescription medications from a military clinic from December 2002 to May 2003;  a report of an April 2010 magnetic resonance image of the lumbar spine; a report of a VA examinations in June 2010, July 2010, November 2010, December 2010, and October 2014; VA imaging studies in July 2010; a report of VA electrodiagnostic studies in August 2010; a fact sheet for CTS obtained from the Internet from the National Institute of Neurological Disorders; records of hospitalization at a private facility in May 2013; records of VA outpatient treatment from August 2013 to December 2014; a December 2014 letter from a private disability service provider; the Veteran's testimony during an October 2015 Board hearing; and reports of traumatic events in service dated in October 2015.  

Regarding the claim for service connection for low back disorder, rating decisions in August 2006, September 2007, and October 2007 denied service connection because the evidence of record at that time showed acute episodes of muscle pain but no current chronic disability.  The Board finds that the results of an April and July 2010 imaging studies of the lumbar spine, the November 2010 VA examination, records of outpatient VA treatment, and the Veteran's hearing testimony are new because they were not previously considered.  The evidence is material because it contains the diagnosis of a current lumbar spine disorder and provides opinions on a possible relationship to service.  Therefore, the Board finds that new and material evidence has been received, and to this extent only, the claim for service connection for low back pain is reopened.  

Regarding the claim for service connection for CTS, the rating decision in October 2007 denied service connection because, while there was medical evidence of a current diagnosis, there was no evidence of an onset during active service or cause or aggravation by any aspect of service.  At that time, records showed that the Veteran was an administrative clerk during his Marine Corps service which likely required typing duties.  Therefore, the Veteran's May 2010 written statement and his Board hearing testimony reporting these duties is cumulative of that already considered.  Evidence of another series of electrodiagnostic tests by VA in August 2010, VA outpatient treatment records,  and the fact sheet on CTS are new and continue to show treatment for CTS, but are not material because they do not address the onset or etiology of the disorder, the unestablished fact necessary to substantiate the claim.  However, the report of a VA examination in November 2010 and the Veteran's Board hearing testimony are new and are material because the examiner addressed the onset and possible relationship of CTS in service and because the Veteran testified that he received surgical treatment to his wrist during active service.  Therefore, the Board finds that new and material evidence has been received, and to this extent only, the claim for service connection for CTS is reopened.  

Regarding the claim for service connection for a left ankle disorder, the rating decision in October 2007 denied service connection for such disorder because there was no competent evidence of a current disability.  All evidence received since that decision, though new, continues to be silent for any competent diagnosis of a left ankle disability.  During the Board hearing, the Veteran reported that he injured his left ankle during active service in 1976 and that treatment was noted in his service treatment records.  He further testified that he experienced left ankle stiffness and was receiving therapy but did not identify the source of the treatment or submit relevant evidence despite being provided the opportunity to do so.  Neither the service treatment records nor the Veteran's contention that he experiences a left ankle disorder are new; rather, such were previously considered in connection with his claim adjudicated in the October 2007 rating decision.  

Furthermore, the previously considered service treatment and examination records are silent for any left ankle injury and these records and new post-service records including VA outpatient treatment records through December 2014 are also silent for any current left ankle disability.  Under the criteria for lay evidence, the Veteran's is competent to report his current discomfort but is not competent to diagnose a chronic left ankle disorder as this requires medical training and imaging studies.  As no competent new and material evidence of a current disorder has been received since the final disallowance of the claim, the Board finds that new and material evidence has not been received and the claim for service connection for left ankle disorder is not reopened.   

III. Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to the Veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, to include arthritis and organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.   

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).    

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 
38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).

Service connection may also be granted for a disability due to a qualifying chronic disability of a Veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War provided that such disability became manifest during either active service in the Southwest Asia Theater of Operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4, not  later than December 31, 2016, and by history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).

In this case, the record reflects that the Veteran had service in Southwest Asia from February 2003 to July 2003 during the Persian Gulf War and, therefore, these laws and regulations are applicable to his claims.

A chronic qualifying disability means a chronic disability resulting from an (A) undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117(d) warrants a presumption of service connection. 
38 C.F.R. § 3.317 (a)(2)(i).

For the purposes of this section the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317 (a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a)(3).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. § 3.317 (a)(4).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) fatigue, (2) unexplained rashes or other dermatological signs or symptoms, (3) headache, (4) muscle pain, (5) joint pain, (6) neurological signs and symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the upper or lower respiratory system, (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469   (1994). When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature." 

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007). Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient. Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).

The Board must weigh any competent lay evidence and to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303   (2007); see also Layno, supra. The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d at 1313, 1316 (Fed. Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

A.  Bilateral Carpal Tunnel Syndrome

As an initial matter, as the AOJ considered the issue of entitlement to service connection for bilateral CTS on a de novo basis in the July 2013 statement of the case, and because the Veteran has had opportunity to address the merits of this claim in written statements and at a hearing, the Board may proceed with a final adjudication of the merits of the claim because there is no prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Service personnel records show that the Veteran was an administrative clerk during his Marine Corps service from 1974-78.  He credibly testified at the Board hearing that this occupation required typing.  He served as an Air National Guard policeman and security guard during inactive duty and during mobilization in 2002-03 that included guard duty at an airfield in Iraq.  Service personnel records show that these duties included performing vehicle searches.  The Veteran contended during the Board hearing that his CTS first manifested as tingling in the fingers and hands in 1978 after discharge from active duty and that he underwent surgery on one wrist during active duty, presumably during mobilization in 2002-03.  

Service treatment records for service in 1974-78 show that the Veteran sprained his right wrist in a fall in the shower.  A clinician noted no swelling and a good range of motion but with pain.  The clinician prescribed aspirin, hot soaks, a surface balm, and a flexible wrap.  There was no follow up.  The remainder of the service treatment records, including a June 1978 discharge physical examination, are silent for any symptoms, diagnoses, or treatment for CTS or any other neurological disorder of the hands and wrists.  In a May 2000 National Guard periodic examination, the Veteran reported a history of a right palmar surface ganglion cyst that the examiner diagnosed as a right thenar eminence and recommended treatment by the Veteran's family physician.  In a December 2002 pre-deployment screening report, primary care clinicians noted no chronic disorders, and in a January 2003 screening report, clinicians noted only that the Veteran was over ideal body weight.  There is no record of wrist surgery while on active duty.  

In November 2005, the Veteran's private primary care physician diagnosed CTS and prescribed wrist splints, but made no notations of the onset or etiology of the disorder.  In a March 2006 letter, the physician noted that the Veteran had reported experiencing tingling in both hands and fingers for the past two years (placing the onset in 2004).  Clinical motor and sensory examination was normal.  The physician referred the Veteran for testing, and in April 2006, the primary care physician noted that electrodiagnostic tests confirmed the diagnosis of CTS and continued to prescribe wrist splints.  

In his original claim for service connection for CTS received in March 2007, the Veteran indicated that the disorder began in 2004.  

In August 2010, a VA electrodiagnostic test showed bilateral moderate to moderately severe focal neuropathy at the median nerves consistent with CTS.   

In November 2010, a VA physician did not review the claims file, but noted the Veteran's report of the onset of right side CTS in 2000 with episodic paresthesias since that time.  The Veteran reported that he had been working as a mental health technician which required repetitive typing over the years.  The Board also notes that, at an October 2014 mental health examination, the Veteran reported that he had also worked as a cashier, janitor, and as a state probation officer from 2001 to 2013.  The physician noted the private records of a diagnosis of CTS after nerve conduction studies in 2006 and the VA studies in 2010 that confirmed bilateral CTS.  The physician also noted the wrist sprain in 1974 and the absence of any wrist symptoms in the 1978 discharge examination and the VA studies in 2010 that showed bilateral CTS.  On examination, the physician noted a positive clinical test for CTS at each wrist, left greater than right, but normal sensation, fine motor function, and muscle strength with no atrophy.   X-rays of both wrists were unremarkable.  

The physician further noted that the ganglion cyst was superficial and could not cause CTS.  The physician found that the right wrist injury in service was simple without residuals and had no relationship to the current CTS.  The physician noted that the May 2000 physical examination was silent for any wrist symptoms and found that the bilateral CTS had a recent onset after service and was caused by aging and occupational stresses.  

The Veteran submitted a fact sheet on CTS obtained from the Internet and published by the National Institute of Neurological Disorders that explained the nature and symptoms of the disorder and that causes and risk factors include genetic predisposition, trauma such as a sprain or fracture, arthritis, and repetitive work stress.

In January 2014, the Veteran again underwent electrodiagnostic testing.  In March 2014, he was approved for surgery, which appears to have occurred between that time and May 2014 when a primary care physician noted that surgery on the left side was successful.   In August 2014, a VA neurologist noted that the Veteran was scheduled for surgery on the right side but wished to postpone it until May 2015.  

During the October 2015 Board hearing, the Veteran reported that he was still experiencing numbness and tingling in the left hand, had not yet undergone any surgery, and was not receiving any current treatment or therapy.  The Veteran testified that he believed the CTS was caused by typing during his Marine Corps service. 

The Board finds that service connection for bilateral CTS is not warranted.  The Veteran is competent to report on his occupation during and after service and his  observable symptoms.  However, the Veteran has inconsistently reported the time of onset of symptomatology, variably indicating that such began immediately after service in 1978, in 2000, and in 2004.  Moreover, he did not report and clinicians did not observe chronic symptoms of the hands and fingers at any time during Marine Corps service, in the 2000 National Guard examination, or in the pre-deployment screenings.  The Veteran attributed the cause to repetitive typing as a Marine clerk, but he also reported the same occupational stressors after service as a mental health technician.  Additionally, his military duties as a security guard in Southwest Asia are not consistent with repetitive typing or other specific repetitive hand functions.  

The Board places great probative weight on the Veteran's report of onset in 2004 because it was made in the context of seeking medical care.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").     

The Board likewise places great probative weigh on the assessment by the VA physician in November 2010 who accurately summarized the history and ruled out causation by the 1974 fall and right wrist strain and by the surface palmar cyst.  He attributed the disorder to aging and repetitive occupational stress.  In this regard, as previously discussed, the Board finds that the probative evidence shows that the disorder manifested in 2004 several years after any active service and after many years of civilian occupational typing stress.  The disorder has been clearly diagnosed so that the criteria for an undiagnosed illness associated with Gulf War service are not applicable.  Although CTS may be a type of neurological sign or symptom, the VA physician in November 2010 determined that the cause was attributable to aging or occupational stress.  There is no competent evidence in this case that CTS is a medically unexplained chronic multisymptom illness caused by any factors relevant to service in the Persian Gulf.   

Furthermore, while he has worked as a mental health technician, the Veteran has not demonstrated that he has medical expertise in the area of CTS.  Therefore, he is not competent to render an opinion as to the etiology of his CTS.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence.  See Woehlaert, supra.  Moreover, he has only offered conclusory statements that such disorder is related to his military service.  Consequently, the Veteran's statements regarding the etiology of his CTS are afforded no probative weight.

Consequently, the Board finds that bilateral CTS is not shown to be causally or etiologically related to any disease, injury, or incident in service and, as such, service connection is not warranted.

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


B.  Gastrointestinal Disorder

The Veteran contended in his April 2010 claim and during the Board hearing that his stomach disorder first manifested in 2002 shortly before mobilization for active duty and was aggravated by his service in  Southwest Asia.  He testified that he sought treatment from a private cardiologist while on active duty but prior to moving overseas.  

Service personnel records showed that the Veteran served as a guard at an airfield in Iraq from February to July 2003.  In an October 2005 claim for service connection for other disorders, the Veteran denied having been exposed to environmental hazards during the Gulf War.  

Service treatment, examination, and pre- and post-deployment screening records are silent for any gastrointestinal symptoms, diagnoses, or treatment.  Although the Veteran testified that he received private medical care for a possible heart attack and was diagnosed with GERD during active service prior to deployment, the pre-deployment screening reports are silent for any upper gastrointestinal disorders.  The Veteran did not completely identify and authorize VA to request records of this care.  The report of a comprehensive examination in July 2005 by a private physician is also silent for any gastrointestinal symptoms.  

In June 2010, a VA examiner noted a review of the claims file and the Veteran's report of the onset of upper abdominal discomfort three years earlier (in 2007).  He reported that the discomfort was then diagnosed as muscle strain.  He further reported that one year earlier (in 2009), he was evaluated for chest pain by a cardiologist who ruled out heart disease but referred him for a gastrointestinal examination in which a specialist diagnosed GERD.  The VA examiner noted that this is a diagnosed disease and was not caused by any exposure that would cause deficiencies in the gastric valve region leading to reflux.    

The Board finds that service connection for gastrointestinal disorder, diagnosed as GERD, is not warranted.  The Veteran is competent to report on his observable symptoms and their onset.  However, the Veteran has inconsistently reported the time of onset of symptomatology, variably indicating that such had an onset while he was on active duty prior to deployment with a worsening during deployment and in 2007.  Moreover, he did not report, and clinicians did not observe, chronic stomach symptoms in the pre-deployment medical screenings.  During the hearing, the Veteran described the discovery of this GERD as concurrent with a medical investigation by a private cardiologist for symptoms of a heart disease that occurred while on active duty.  However, his report to the VA clinician placed that investigation in 2009, one year prior to his examination in 2010.  The Board finds that the onset of symptoms was not during active duty but rather not earlier than 2007 because this timing is consistent with the pre-deployment screening that showed no chronic disorders.  

The Board places great probative weight on the opinion of the VA examiner in November 2010 who noted a review of the claims file and acknowledged the Veteran's service in Southwest Asia but, in part based on the Veteran's reports of symptom onset, found that the disorder manifested several years after service.  He also found that by the nature of the disorder as a gastric valve abnormality was not caused by any environmental exposure during service in that region.  The Board acknowledges that the criteria for unexplained, multisymptom disease include gastrointestinal signs or symptoms.  However, in this case, the Veteran's symptoms have been attributed to the known clinical diagnosis of GERD, and competently assessed as a gastric valve abnormality and not associated with environmental exposure.  

Furthermore, while he has worked as a mental health technician, the Veteran has not demonstrated that he has medical expertise in the area of gastroenterology.  Therefore, he is not competent to render an opinion as to the etiology of his gastrointestinal disorder.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence.  See Woehlaert, supra.  Moreover, he has only offered conclusory statements that such disorder is related to his military service.  Consequently, the Veteran's statements regarding the etiology of his gastrointestinal disorder are afforded no probative weight.

Consequently, the Board finds that a gastrointestinal disorder, which has been attributed to a known clinical diagnosis of GERD, is not shown to be causally or etiologically related to any disease, injury, or incident in service and, as such, service connection is not warranted.     

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Acquired Psychiatric Disorder

Service connection for PTSD requires medical evidence diagnosing the disorder;  a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

VA regulations formerly required evaluation of mental disorders using the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. §§ 4.125, 4.126.  Effective March 19, 2015, VA adopted as final, without change, an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders.  The interim final rule replaced outdated references with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5) and updated the nomenclature used to refer to certain mental disorders in accordance with DSM-5.  See 79 Fed. Reg. 45093 (August 4, 2014).  Specifically, the rulemaking amended 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130.  As this appeal was certified to the Board in January 2015, the revised regulations apply.  However, the Secretary has specifically indicated that all diagnoses completed under the DSM-IV may still be applied for any claims pending before the Board.  Id.  Additionally, as VA and private mental health care providers have employed DSM-5 since its publication in May 2013, and since the record contains an examination performed in October 2014 citing DSM-5, the Board will consider the DSM-5 based assessment provided in the Veteran's record in reaching a decision regarding his claim for service connection for an acquired psychiatric disorder.   

Historically, the evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD varied depending upon whether a Veteran engaged in "combat with the enemy."  See Gaines v. West, 
11 Vet. App. 353, 359 (1998).  If VA determines that a Veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f)(1); see also Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

Where a Veteran's alleged stressor was not combat related, then a Veteran's lay testimony, alone, would not be sufficient to establish the occurrence of the alleged stressor; rather, corroborating evidence would be needed to support the claim for service connection.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996). 

The Board notes, however, that on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of in-service stressors involving "fear of hostile military or terrorist activity."  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).

If a stressor claimed by a Veteran is related to fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, lay testimony, alone, may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f) (3); 75 Fed. Reg. 39,843 (Jul 13, 2010).  

"Fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The occurrence of an event alleged as the "stressor" upon which a PTSD diagnosis is based (as opposed to the sufficiency of the alleged event to cause PTSD) is an adjudicative determination, not a medical determination.  Zarycki, 6 Vet. App. at 98.

In his May 2010 claim for service connection for PTSD, the Veteran reported that he experienced stressful events during Marine Corps service in 1974.  These were the onset of PFB from shaving and work as a typist that caused CTS.  In October 2015, the Veteran reported traumatic events in Southwest Asia.  These were experiencing a loud explosion in the area of his sleeping tent, which was later determined to be a friendly ordnance team detonating unexploded ammunition; his work inspecting vehicles for explosives; and observing the transport of a body bag.  The Veteran did not report any combat action and has not received any decorations signifying such type of service. 

Service treatment records are silent for any symptoms, diagnoses, or treatment for mental health disorders with one exception.  In a January 2003 military clinic screening, a military nurse noted the Veteran's reports of anxiety, depression, family separation or marital problems, and frequent alcohol consumption.  There was no clinical assessment, impression, or diagnosis.  

Service personnel records show that the Veteran satisfactorily performed his duties in Iraq and received an Air Force Commendation Medal for his service as an airfield security guard.  Therefore, the Board finds that the Veteran was likely in an area where a fear of hostile military or terrorist activity was possible and is consistent with the Veteran's duties that included searching vehicles for explosives. 

A July 2005 comprehensive examination by a private physician is silent for any psychological symptoms, including sleep problems.  

VA outpatient treatment records dated through August 2014 are silent for any mental health care or to a previous diagnosis of PTSD or any mental health disorder.  However, in June 2010, a VA four question preventive medicine screening was positive for PTSD and negative for depression.  The notes from a VA physical therapist providing treatment for a lumbar spine disorder did show that possible comorbidities of several disorders including depression may affect the success of the therapy.  However, the subsequent VA records do not show any clinical consultations, counseling, or diagnoses of a chronic mental health disorder.  The Veteran has not identified any sources of private psychiatric care.  

At a December 2010 VA examination, the Veteran reported that he did not receive any mental health treatment and was not any psychiatric medications.  While he described his alleged psychiatric symptomatology, the examiner noted that he could not elicit symptoms consistent with a diagnosis of PTSD.  In this regard, the Veteran denied having nightmares and did not report intrusive thoughts relating to his experiences in the military.  Rather, he reported that he worried a lot about his job and finances, and dwelled on how he was treated as a child.  Following a mental status examination, the examiner determined that the Veteran did not meet the Axis I criteria for a diagnosis of PTSD, nor was there evidence of another psychiatric disorder upon examination.

In October 2014, a VA psychologist noted a review of the claims file and the Veteran's and his wife's report of a generally good relationship but with some stressful times since he was diagnosed with encephalitis and underwent brain surgery in May 2013.  Since that time, he reported experiencing headaches and memory deficits.  He also reported insomnia and dreams about "what could have happened in Iraq."  The Veteran reported that, while serving in Southwest Asia, an explosion occurred that knocked him from his bunk and that he was assigned to a base gate to search for bombs.  The Veteran reported that he had received some mental health treatment in the past but none currently except for an anti-depressant medication prescribed by his primary care provider.  VA outpatient records listing ongoing prescription medications do not show the medication reported by the Veteran.  

The psychologist found that the explosive event met the DSM-5 criteria for a traumatic event and that the vehicle searches met the criteria for fear of hostile military or terrorist activity.  The psychologist also found that sleep disturbance met one of the two required criteria for arousal and reactivity to the events.  Nevertheless, the psychologist found that the Veteran did not meet the DSM-5 criteria for a diagnosis of PTSD or any other mental disorder.  In this regard, she stated that, based on a chart review and clinical interview, there was not sufficient evidence to meet the diagnosis criteria for PTSD or any other mental health disorder related to military service.

During the October 2015 Board hearing, the Veteran acknowledged that he had not been diagnosed with any psychiatric disorder and was advised by the undersigned that evidence of a current diagnosis was necessary to substantiate his service connection claim.  The record was held open for 60 days so as to allow him to submit such evidence, but no additional evidence has been received.  

The Board finds that service connection for an acquired psychiatric disorder is not warranted because, at no time during the pendency of the claim does the Veteran have a current diagnosis of an acquired psychiatric disorder, to include PTSD and anxiety, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.  See McClain, supra; Romanowsky, supra.  Although the Veteran is competent to report past mental health treatment and current use of an anti-depressive medication, he acknowledged at the hearing that he had not been diagnosed with any such disorder, and there is no evidence of the prescription medication in the VA outpatient records.  He has not identified or submitted evidence showing a current mental health diagnosis or treatment for such alleged disorder.  

The Board places great probative weight on the December 2010 and October 2014 VA examiners' examination and assessment.  The October 2014 examiner acknowledged the Veteran's reported traumatic experiences of the explosion near his sleeping area and search for vehicle bombs.  Although the examiner found them adequate to support a portion of the diagnostic criteria, the criteria for a diagnosis of PTSD or any other disorder was not met.  The Board concurs that these events meet the criteria for trauma and fear of hostile activity as defined in the regulation.  The psychologist did not address the witnessing of a body bag, onset of PFB, or repetitive typing.  The Board finds that this shortcoming is harmless as the examiner accepted the two more severe events but did not find that the Veteran's responses met the diagnostic criteria.  The less severe event of witnessing a body bag for an person unknown to the Veteran was not mentioned as a recurring invasive thought and from a lay perspective is much less traumatic than a nearby explosion or repetitive search for explosives in a hostile environment.  The onset of PFB and repetitive typing are not traumatic events as they do not involve actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, as required by the DSM-IV and DSM-5 for a diagnosis of PTSD.  

Therefore, the probative evidence reveals that, at no time during the pendency of the claim does the Veteran have a current diagnosis of an acquired psychiatric disorder, to include PTSD and anxiety, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.  Moreover, while the Veteran is a mental health technician, he has not offered a self-diagnosis of an acquired psychiatric disorder in accordance with the DSM-IV or DSM-5; rather, he has acknowledged that he has not been diagnosed with an acquired psychiatric disorder.  Consequently, service connection for an acquired psychiatric disorder is not warranted.

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

D.  Tension Headaches

The Veteran contended during the October 2015 Board hearing that his chronic headaches began during his active duty in 2002-03 and continued to the present.  

Service treatment records are silent for any symptoms, diagnoses, or treatment for chronic headaches.  

In November 2005, a private physician noted the Veteran's report of headaches almost every other day for the past two weeks.  The headaches occurred in the temple area and were resolved with Tylenol.  The physician diagnosed tension headaches. 

In May 2013, the Veteran sought private hospital care for a fever, nausea, weight loss, and intractable headaches for the past three to four months with gradual worsening of severity over the past four weeks.  The initial diagnosis based on imaging studies was encephalitis.  He underwent a spinal tap, additional imaging studies of the brain, and a brain biopsy.  The biopsy failed to confirm an infectious or malignant disease.  Although the attending  physician noted that the Veteran had served in Southwest Asia, there were no comments regarding a relationship of his treatment episode to his overseas service.  

During the October 2015 Board hearing, the Veteran testified that he first experienced headaches during active service in 2002-03.  He stated that he sought treatment three times while on active duty from a private physician.  He further stated that, after his brain biopsy, he continued to experience daily headaches and receive treatment every six months from a private neurologist who told him that the surgery was related to his history of tension headaches.  The Veteran has not identified the sources of current private treatment or that provided during active service.  The Veteran's private physician in 2005 did not refer to any treatment or earlier history of tension headaches. 

The Board finds that service connection for tension headaches is not warranted because the headache disorder first manifested more than one year after active service and was not caused or aggravated by any aspect of service including service in Southwest Asia. 

The Veteran is competent to report on his sensed headache symptoms, frequency, time of onset, and occasions of visits to his private physician.  However, his hearing testimony as to the onset and treatment on active service in 2002-03 is not consistent with his reports to his private physician in 2005 that his headaches manifested two weeks earlier.  Additionally, he did not identify any other medical care sources who provided the care during active duty or who have provided care since his May 2013 hospitalization.  The Board refers to the legal precedents above and assigns greater probative weight to his report to his physician in the context of obtaining medical care.  The Board does not rely solely on the absence of medical evidence in service but rather on the Veteran's more probative report of the onset of the headache disorder in 2005.  

Regarding the worsening of the disorder in 2013, the Veteran also reported that this exacerbation occurred only three or four months earlier.  Although the attending physician acknowledged the Veteran's service in Southwest Asia, he made no comment on any relationship of the tension headaches or exacerbation to this service.  Tension headaches is a known clinical diagnosis.  Therefore, the headache symptoms do not represent an undiagnosed illness nor a component of a qualifying multisymptom illness associated with Gulf War exposure to hazardous environments.  

Furthermore, while he has worked as a mental health technician, the Veteran has not demonstrated that he has medical expertise in the area of neurology.  Therefore, he is not competent to render an opinion as to the etiology of his tension headaches.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence.  See Woehlaert, supra.  Moreover, he has only offered conclusory statements that such disorder is related to his military service.  Consequently, the Veteran's statements regarding the etiology of his tension headaches are afforded no probative weight.

Therefore, the Board finds that tension headaches are not shown to be causally or etiologically related to any disease, injury, or incident in service and, as such, service connection is not warranted.

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

E.  Right Foot Disorder

The Veteran contended during the October 2015 Board hearing that a right foot disorder is a residual of a right ankle sprain during active service.  

Service treatment records show that the Veteran sought treatment for an injury to his right ankle while playing football in August 1976.  X-rays were negative and a clinician prescribed a wrap and walking crutch.  Three days later, a screening clinician noted a torn ligament in the right foot.  However, the examiner noted swelling of the tibulo-fibia ligament area, again diagnosed right ankle sprain, and prescribed hot soaks, aspirin, elastic wrap, elevation, and restriction from physical training.  There was no mention of a cast and no further follow up.      

The Veteran did not report, and examiners did not note, any right ankle or foot symptoms or disorders in reports of June 1978 and May 2000 physical examinations.  

Records of a comprehensive physical examination by the Veteran's private physician in November 2005 are silent for any right ankle or foot disorders. 

The RO received the Veteran's claims for service connection for right ankle and right foot disorders in April 2010.  

In July 2010, a VA examiner noted a review of the claims file and the Veteran's report of a right ankle strain in 1976 that required casting for several months.  The Veteran also reported current, but infrequent, right ankle pain after prolonged walking that also limited other activities.  On examination, range of motion was less than normal.  X-rays were generally negative but did show plantar calcaneal spurring.  

In November 2010, the same VA examiner noted that the right ankle sprain involved a ligament of the ankle and not the foot.  The Veteran denied any foot-related symptoms and a concurrent foot examination was normal.  There was laxity in the right ankle, as noted in the previous current examination. The examiner found that the ankle injury in service correlated to the current laxity.  However, he found no right foot disorder.  

In January 2011, the RO granted service connection for a right ankle disorder but denied service connection for a right foot disorder.  

VA outpatient treatment records through August 2014 are silent for any right foot symptoms or disorders. 

The Board finds that service connection for a right foot disorder is not warranted because, at no time during the pendency of the claim does the Veteran have a current diagnosis of such a disorder, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.  See McClain, supra; Romanowsky, supra.  In this regard, the Board places great probative weight on the VA examiner's determination that no foot disability existed.  In this regard, the examiner considered the Veteran's complaints, medical history, physical examination, and X-rays, which included plantar calcaneal spurring.  Furthermore, although the Veteran is competent to an in-service injury and current symptoms, he is not competent, as a lay person, to diagnose a right foot disorder as such involves a medical subject concerning an internal physical process and includes the administration and interpretation of clinical and diagnostic testing.  See Woehlaert, supra.  Therefore, service connection for a claimed right foot disorder is not warranted.

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Initial Rating Claim

During the October 2015 Board hearing, the Veteran contended that his PFB is more severe than is contemplated by the currently assigned ratings.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Tinea barbae of the beard area is rated as for disfigurement of the head, face, or neck; as for scars; or as for dermatitis depending on the predominant disability.  
38 C.F.R. § 4.118, Diagnostic Code 7813.  In the instant case, such disability has been evaluated pursuant to dermatitis under Diagnostic Code 7806.  

In this regard, under Diagnostic Code 7806, a noncompensable rating is warranted if the skin condition covers an area of less than 5 percent of the entire body or exposed areas affected, and no more than topical therapy is required during the past 12-month period.  A 10 percent rating is warranted if the eczema or dermatitis results in at least 5 percent, but less than 20 percent, of the entire body affected, or at least 5 percent, but less than 20 percent, of exposed areas affected; or, if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than 6 weeks during the past 12-month period.  Higher ratings are warranted if the disorder involves greater percentages of the entire body or exposed areas or if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period. 38 C.F.R. § 4.118, Diagnostic Code 7806.

Disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of 3 or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with 6 or more characteristics of disfigurement will be rated 80 percent.  Such disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of 2 features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with 4 or 5 characteristics of disfigurement will be rated 50 percent.  Such disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement will be rated 30 percent.  Such disfigurement with one characteristic of disfigurement a 10 percent rating will be assigned.  38 C.F.R. § 4.118, Diagnostic Code 7800.

The 8 characteristics of disfigurement, for purposes of evaluation under 38 C.F.R. 
§ 4.118, are:

a.  Scar 5 or more inches (13 or more cm.) in length.  
b.  Scar at least one-quarter inch (0.6 cm.) wide at widest part. 
c.  Surface contour of scar elevated or depressed on palpation. 
d.  Scar adherent to underlying tissue. 
e.  Skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.). 
f.  Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.). 
g.  Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.). 
h.  Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Other Diagnostic Codes referable to scarring requires that such are at least six square inches (39 sq. cm.) (Diagnostic Codes 7801, 7802), or are unstable or painful (Diagnostic Code 7804) so as to warrant a compensable rating.

Service treatment records showed several diagnoses of PFB and authorizations for relaxation of shaving requirements.  

In July 2010, a VA examiner noted a review of the claims file and the onset of PFB in active service.  The Veteran reported a chronic papular rash on the bearded area of the face with flare-ups with inflammation and itching every three days after shaving.  The Veteran used Vaseline with vitamin E topical ointment as a preventive measure.  There was no scarring or functional restrictions from the condition.  On examination, the Veteran had tiny diffuse papules in the bearded area of the face localized over the submandibular and anterior neck.  There was no scarring, disfigurement, or interference with function.  The total involved body surface was 2 percent and 4 percent of the exposed area.  

In November 2010, the same examiner noted similar symptoms and treatment.  It was further observed that the only skin symptoms included itching.  There was no disfigurement or scarring.  Upon measuring the affected area, the examiner estimated the total affected body surface area as 3 percent and 6 percent of the exposed area.     

In January 2011, the RO granted service connection for PFB and assigned a noncompensable rating, effective April 6, 2010, the date of receipt of the claim for service connection, and a 10 percent rating, effective November 3, 2010, the date of the VA examination showing increased symptomatology.  

In October 2014, another VA examiner noted a review of the claims file and that there were no changes to the skin disorder since the last VA examination.  The examiner noted no scarring or disfigurement of the face or treatment with topical medication.  The examiner observed a fine papular rash with hyperpigmented nodules over the face and neck that were less than 3 millimeters.  The rash involved less than 5 percent of the total body area and from 5 to less than 20 percent of the exposed area.  

During the October 2015 Board hearing, the Veteran testified that he shaves once every three months because of the disorder that recurs after shaving.  He stated that he does not receive or use any treatment and that the disorder limits his social activity during an outbreak.     

The Board finds that an initial compensable rating for PFB prior to November 3, 2010 and in excess of 10 percent thereafter is not warranted.  As an initial matter, the Board finds that a rating under Diagnostic Code 7800 is not warranted because the evidence fails to reveal that the Veteran's PFB results in disfigurement.  Furthermore, the Diagnostic Codes referable to scarring are likewise inapplicable as the evidence fails to show that the Veteran's PFB results in scarring or functional impairment.  

With regard to Diagnostic Code 7806, the Board finds that, based on the medical and lay evidence outlined above, prior to November 3, 2010, the Veteran's PFB manifested as a post-shaving rash covering an area of less than 5 percent of the entire body or exposed areas affected, with no more than topical therapy required during a12-month period.  Therefore, a compensable rating is not warranted.

Furthermore, as of November 3, 2010, the Veteran's PFB manifests as a post-shaving rash covering an area of at least 5 percent but not greater than 20 percent of the exposed area, with no more than topical therapy required during a12-month period.  Therefore, a rating in excess of 10 percent is not warranted.

The Board acknowledges that the Veteran, in advancing this appeal, believes that his PFB has been more severe than the assigned disability ratings reflect.  In this regard, he is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay evidence has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

The Board has considered whether additional staged ratings under Fenderson, supra, as appropriate for the Veteran's PFB; however, the Board finds that his symptomatology has been stable for each disability rating currently assigned throughout the appeal period.  Therefore, assigning further staged ratings for such disability is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's PFB with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology, which consists of a rash on his face and neck area that necessitates the use of Vaseline with vitamin E topical ointment as a preventive measure, to be fully addressed by the rating criteria under which such disability is currently evaluated.  The Board notes that the Veteran has reported that his PFB limits his social activity during an outbreak; however, the rating criteria considers the effect of having a rash on exposed areas.  Moreover, as the Veteran may feel self-conscious at times, as previously discussed, he does not have a currently diagnosed acquired psychiatric disorder, to include as secondary to his PFB.  

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific rated disability.  

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected PFB.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture and, therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Furthermore, to the extent that it may be argued that the Veteran's limitation of social activity is not contemplated by the rating criteria, there is no lay or medical evidence that this disorder results in marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Finally, the Board acknowledges that, if the claimant or the record reasonably raises a question as to whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, the Veteran has not alleged, and the record does not indicate, that his PFB renders him unemployable.  Hence, on these facts, further consideration of a TDIU is not warranted.
 
As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

There was no CUE in August 2006, September 2007, and October 2007 rating decisions that denied service connection for low back pain; the appeal is denied. 

New and material evidence having been received, the claim of entitlement to service connection for low back pain is reopened; the appeal is granted to this extent only. 

New and material evidence having not been received, the claim of entitlement to service connection for a left ankle disorder, to include as secondary to service-connected right ankle disability, is not reopened; the appeal is denied. 

New and material evidence having been received, the claim of entitlement to service connection for bilateral CTS is reopened; the appeal is granted to this extent only.  

Service connection for bilateral CTS is denied.  

Service connection for a gastrointestinal disorder, to include GERD, claimed as due to an undiagnosed illness, is denied. 

Service connection for an acquired psychiatric disorder, to include PTSD and anxiety, is denied. 

Service connection for tension headaches is denied.

Service connection for a right foot disorder, to include as secondary to service connected right ankle disability, is denied. 

An initial compensable rating prior to November 3, 2010 and in excess of 10 percent thereafter for PFB is denied.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Service treatment records show that the Veteran sought treatment for an injury to his right ankle while playing football in August 1976.  X-rays were negative.  An examiner noted swelling of the tibulo-fibia ligament area, diagnosed right ankle sprain, and prescribed hot soaks, aspirin, elastic wrap, elevation, and restriction from physical training.  There was no mention of a cast and no further follow up.  Service treatment records also show treatment for acute low back muscle strain in February 1977 after playing volleyball and in May 1978 after bending while cleaning a barracks.  He was also examined in December 1977 for left knee aching and stiffness with no trauma, but no abnormalities were noted on examination.     

In July 2010, a VA examiner noted a review of the claims file and the Veteran's report of a right ankle strain in 1976 that required casting for several months.  The Veteran also reported current, but infrequent, right ankle pain after prolonged walking and left knee stiffness and occasional locking that limited activities.  He did not use any support devices.  On examination, the examiner noted no tenderness or swelling of either joint.  Range of right ankle motion was to 20 degrees dorsiflexion and to 40 degrees plantar flexion without pain or additional functional loss on repetition.  Range of left knee motion was zero to 120 degrees flexion and zero degrees extension with moderate crepitus.  An X-ray of the right ankle was unremarkable.  X-ray of the left knee showed slight narrowing medially with prominent tibial spines, which was noted to be typical of early degenerative changes.  The examiner diagnosed right ankle sprain and chondromalacia patellar syndrome/degenerative joint disease of the left knee.  

In November 2010, the same VA examiner provided opinions that the right ankle disorder was a residual of an injury in service, but that the left knee disorder was likely caused by aging and post-service occupational stresses rather than the isolated complaint in 1977.   The examiner also noted the Veteran's report of low back strain in service and current symptoms of episodic pain flare-ups.  On examination, lumbar flexion was to 90 degrees with less than normal motion in all other directions.  The examiner found that the lumbar spine disorder was not caused by isolated strains in service but rather by aging and post-service occupational stresses.   The examiner did not address whether there was a secondary relationship between the Veteran's service-connected right ankle disability and his claimed low back and left knee disorders.

In October 2014,  another VA examiner noted a review of the claims file and the Veteran's report of continued intermittent ankle pain without flare ups.  Range of motion was to 20 degrees flexion and dorsiflexion with pain, weakness, swelling, and some laxity with additional pain without additional loss of function on repetition. 

During the October 2015 Board hearing, the Veteran testified that he had recently been informed by his treatment provider that his right ankle range of motion had become more limited, requiring therapy and additional medication for pain.  The Veteran also testified that his lumbar spine and left knee were aggravated by imbalance and posture shifting caused by favoring the service-connected right ankle. 

When a Veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993).  To ensure that the record reflects the current severity of the Veteran's right ankle disability and in light of the Veteran's contentions of increased and additional symptomatology, the Board finds that a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate the service-connected right ankle.  Furthermore, previous VA examinations did not address the Veteran's new contention that his low back and left knee disorders were caused or aggravated by the service-connected right ankle disability.  Therefore, a VA examination and opinion is necessary to address this contention.  

Additionally, as the Veteran reported recent and ongoing treatment for his right ankle disability, he should be provided an opportunity to identify any records relevant to such disability that have not been obtained.  Thereafter, all identified records should be obtained.

Finally, the Board notes that the AOJ has not adjudicated the Veteran's claims for service connection for low back and left knee disorders on a secondary basis.  However, as such theory is reasonably raised by the record, on remand, appropriate VCAA notice should be provided and the AOJ should consider service connection for low back and left knee disorders on a secondary basis.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA notice regarding the evidence and information necessary to substantiate his claim for service connection for a low back disorder and a left knee disorder as secondary to his service-connected right ankle disability.  

2.  The Veteran should be given an opportunity to identify any outstanding treatment records relevant to his claim for an increased rating for his right ankle disability.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for an appropriate VA examination so as to determine the severity of his right ankle disability and the etiology of his low back and left knee disorders.  Provide the examiner with access to the electronic claims file.  Request that the examiner review the file and note the review in an examination report. 

(A)  The examiner should describe the nature and severity of all manifestations of the Veteran's right ankle disability.  Range of motion studies should be conducted and the examiner should address the functional impact such disability has on his daily life and employment.      

(B)  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's low back disorder, diagnosed as degenerative disease of the lumbar spine, and left knee disorder, diagnosed as chondromalacia patella, is caused OR aggravated by his service-connected right ankle disability.  For any aggravation found, the examiner should state, to the best of his or her ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

A rationale for any opinion offered should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  In this regard, the AOJ should consider the newly raised theory that the Veteran's low back and left knee disorders are secondary to his service-connected right ankle disability.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


